Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher W. Brown on 1/25/22.

The application has been amended as follows: 
In the final line of claim 23, change “with at least one phase-change material.” to “with the at least one phase-change material.”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment placing the subject matter of previous claim 22 into claim 16 obviates the previous rejection over US 3676222 by Diebert. The description of hydrocarbon-chain based phase change materials is not obvious given US 3676222 by Diebert. Diebert describes using water as a dispersion medium that becomes trapped in pores or, later, an aqueous electrolyte (e.g. membrane at col 7 ln 5-10 has water present; see also col 6 ln 1-10, ln 70-75; col 3 ln 35-40; col 11 ln 20-25). Water qualifies as a phase change material according to the instant specification, but it is excluded with the most recent amendment. Hydrocarbon chains are not typically used as a dispersion medium because they are hard to evaporate off. They are 
Although Diebert mentions some hydrocarbons fed through the resultant diffusion electrode, they are feedstocks of fuel such as propane or methane (col 11 ln 14). These are not hydrocarbon chains that qualify as phase change materials and motivation to change them to such is lacking. 

Other related but inapplicable art includes US 6119573 by Berens et al, which describes a carbon fiber and PCM composite (abstract). Berens describes hydrocarbon PCM (abstract) with thermally conductive fibers (carbon fibers), but does not describe a polymeric binder. 

Rejoinder
Claim 16 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 23-31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/28/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Process claims 23-31 are allowable for the same reasons as listed for the product claims listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766